Citation Nr: 0834187	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947, from August 1950 to August 1953, and from 
October 1961 to August 1962.  The appellant is the veteran's 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
the cause of the veteran's death and eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

The Board remanded the case in September 1998 and July 1999.  
In June 2000 the Board denied service connection for the 
cause of the veteran's death and Chapter 35 eligibility.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2001 
Joint Motion, the parties (appellant and VA Secretary) asked 
the Court to vacate the Board decision and remand the case.  
In a September 2001 Order, the Court granted the motion.  The 
case was subsequently returned to the Board.  In January 
2002, the appellant submitted additional evidence to the 
Board.  The Board subsequently undertook additional 
evidentiary development.  The appellant was notified that 
additional evidence that had been obtained and she submitted 
additional written argument to the Board in February 2003.  A 
March 2003 decision of the Board was later vacated, to allow 
the appellant to submit additional evidence.  This case was 
again remanded by the Board in August 2003, April 2004 and 
September 2004 for additional development.

This matter was returned to the Board in July 2005, wherein 
the issues on appeal were denied.  In an August 2007 Order, 
the Court vacated the Board's July 2005 decision and remand 
the case back to the Board.  The case was again remanded by 
the Board in January 2008 for additional development.  It is 
now returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for a right knee disorder and for a hiatal 
hernia.

2.  The immediate cause of the veteran's death was acute 
myocardial infarction, due to, or as a consequence of, 
coronary artery disease.  Another significant condition 
listed as contributing to death but not resulting in the 
underlying cause, was status post coronary bypass graft.

3.  The veteran's acute myocardial infarction due to, or as a 
consequence of, coronary artery disease, did not have its 
onset during active service or result from disease or injury 
in service, or from a service-connected disability.

4.  The veteran's death was not due to a service-connected 
disability, and he did not have a permanent, total, service-
connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2007).

2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in October 2002, May 2004, September 2003, 
May 2004, and February 2008, the appellant was notified of 
the evidence not of record that was necessary to substantiate 
her claim. She was told what information that she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.   Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

In this case the veteran was service-connected for a right 
knee disorder and for a hiatal hernia.  The appellant 
contends that the veteran's death was a result of service or 
his service-connected disorders.  The VCAA notice letters 
told the appellant that she needed medical evidence relating 
the cause of the veteran's death to service. Therefore, they 
were responsive to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  A 
VA medical opinion has been obtained.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service connection for cause of the veteran's death

The appellant principally argues that the veteran's death was 
the result of medications that he took to treat his service-
connected hiatal hernia.  It is asserted that he was allergic 
to nitroglycerin, which, she says, caused his coronary artery 
disease.  She has also asserted that medications for his 
service-connected disabilities may have contributed to his 
death.  During her January 1999 Board hearing, she testified 
that the veteran was prescribed nitroglycerin for his hiatal 
hernia, prior to any heart condition.  She stated that she 
requested an autopsy but one had not been performed.  The 
appellant also asserts that medication the veteran took for 
chronic urinary tract infections, which she believes were 
related to service, or septicemia incurred as a result of 
chronic urinary tract infections, contributed materially to 
the veteran's death. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

A Certificate of Death dated in September 1967, shows that 
the veteran died in mid-1997, at age 68.  The immediate cause 
of death was acute myocardial infarction, due to, or as a 
consequence of, coronary artery disease.  Other significant 
conditions contributing to death were coronary artery bypass 
graft and a urinary tract infection.  An autopsy was not 
performed.  At the time of his death, service connection was 
in effect for a right knee disorder, evaluated as 20 percent 
disabling, and hiatal hernia, evaluated as 10 percent 
disabling. 

The service medical records fail to disclose any clinical 
evidence of symptoms associated with coronary artery disease.  
The veteran was seen at the dispensary on two occasions in 
October 1961 for severe chest pain.  A diagnosis of heart 
disease was not made at those times.  He was seen on several 
occasions in July 1962 and August 1962 for substernal pain.  
It was determined that the pain was epigastric in nature.  
The veteran was treated on several occasions in service for 
genito-urinary disorders, variously diagnosed to include left 
pyelonephritis, chronic prostatitis and urinary tract 
infections.  The June 1962 separation examination clinically 
evaluated the heart and genito-urinary system as normal.  A 
chest X-ray was negative.

Beginning in 1950, the veteran received treatment at VA and 
private facilities for various disorders.  A VA examination 
report dated in May 1954, shows that the veteran had reported 
genito-urinary problems since service.  The diagnosis was 
mild  cystitis.

A private hospital treatment record dated in March 1977 shows 
treatment for reported chest pain.  Myocardial infarction was 
ruled out.  A VA examination report dated in August 1978 
shows that the veteran's service-connected right knee 
disability and hiatal hernia were evaluated.  The clinical 
history indicated that the veteran had been hospitalized at a 
private facility in June 1978 for chest pain, which radiated 
down the left arm "(MI)" and for hypertension.  Pertinent 
medication listed was anti-hypertensive medications.

In August 1978, the veteran submitted a statement suggesting 
that he experienced chest and stomach problems.

VA outpatient records dated in 1980 show that the veteran was 
prescribed nitroglycerin for arteriosclerotic heart disease 
and angina.  He was evaluated at a VA facility in November 
1981 for the hiatal hernia and reported that when he had 
attacks "they" think he is having a heart attack.  All 
electrocardiograms (EKG) and stress tests were normal.  The 
veteran indicated that his symptoms were relieved by 
nitroglycerin.  It was noted that a February 1981 EKG showed 
anterior lateral eschemia.

Other VA medical records in the early 1980s also seem to 
indicate heart disease.  During a March 1982 VA 
hospitalization, an EKG was reported to have been abnormal 
and to have indicated that he had had an old myocardial 
infarction of indeterminate age.  He was hospitalized at a VA 
facility in April 1985.  The diagnosis was arteriosclerotic 
heart disease.

The veteran was hospitalized at private facility in May 1989 
for arteriosclerotic heart disease.  He underwent a five-
vessel bypass.  Medications prescribed at discharge did not 
include nitroglycerin.

The veteran was hospitalized at a VA facility in mid-1997 for 
dizziness.  While sleeping, monitoring equipment sounded.  He 
did not respond to treatment and passed away.  The diagnosis 
was probable acute myocardial infarction, arteriosclerotic 
heart disease, coronary artery bypass graft 1989.  His chart 
reflected that he was not taking nitroglycerin at the time of 
admission.

Subsequently received was a list of the medications 
prescribed by the VA from 1995 until his death.  These 
records show he was allergic to nitroglycerin.  The appellant 
submitted literature regarding Nitrostat.  It was indicated 
that the medication might cause dizziness, lightheadedness, 
or faintness.  People who had been using for several weeks 
should not suddenly stop using it as it may result in angina 
attacks.

A hearing was held at the RO in February 1998.  At that time 
the appellant testified that following the veteran's 
discharge from service, he experienced severe symptoms 
associated with the hiatal hernia.  The appellant indicated 
that nitroglycerin relieved the symptoms.  She stated that 
the VA prescribed nitroglycerin when the veteran did not have 
any heart disease.  She testified that the veteran was 
allergic to the nitroglycerin and that this contributed to 
his death.

During a January 1999 Board hearing, she testified that the 
veteran was prescribed nitroglycerin for his hiatal hernia, 
prior to the onset of any heart condition.  She stated that 
she requested an autopsy but one was not performed.  She has 
also asserted that medication the veteran took for chronic 
urinary tract infections, which she believes were related to 
service, or septicemia incurred as a result of chronic 
urinary tract infections, contributed materially to the 
veteran's death.

A February 2000 VA medical opinion shows that a VA physician 
reviewed the veteran's claims file and noted that the veteran 
had a history of coronary artery disease and coronary artery 
bypass graft in 1989.  An EKG in the record had suggested 
that there was an old inferior myocardial infarction.  It was 
noted that there was nothing to suggest that the veteran was 
taking nitroglycerin at the time of the admission to the 
hospital, and that he doubted that this medication was the 
cause of the veteran's old inferior myocardial infarction, 
despite having an allergy and being prescribed such 
medication for a hiatal hernia.  The examiner concluded that 
there was nothing in the record to suggest that the 
myocardial infarction was due to any adverse reaction to 
medications.

A January 2003 VA medical opinion shows that a VA physician 
reviewed the veteran's claims file and noted that the veteran 
had a history of coronary artery disease and coronary artery 
bypass graft in 1989.  An EKG in the record suggested that 
there was an old inferior myocardial infarction.  The 
examiner reviewed the medications that the veteran was taking 
over the years such as Tylenol, aspirin, Lodine, Antacids, 
and nitroglycerin.  The examiner concluded that the veteran's 
death was most likely related to cardiac arrhythmia due to 
previous heart damage from a myocardial infarction.

The examiner added that he could find no evidence that any of 
the medications that the veteran was taking prior to his 
death or that the veteran's service-connected conditions of a 
knee condition or his hiatal hernia had any bearing on his 
death.  The examiner indicated that he had concurred with the 
VA physician who reviewed the veteran's claims file in 
February 2000; that is, that there was nothing to suggest 
that the fatal myocardial infarction was due to any adverse 
reaction to any medications.  The doctor concluded 
specifically that it was unlikely that the veteran's cardiac 
arrhythmia and death were related to any medications taken 
previously or to the veteran's service-connected knee 
condition or hiatal hernia.

A private medical record from C. Garcia, M.D., a 
cardiologist, dated in July 2003, shows that it was noted 
that the veteran's claims file had been reviewed in 
conjunction with formulating his opinion. Dr. Garcia 
indicated that on the day prior to the veteran's death, he 
was having burning on urination and was being treated for a 
urinary tract infection.  The veteran's white blood count was 
elevated and he had positive bacteria.  The veteran told his 
treating physician that he felt like he had an infection.  He 
stated that he had dizziness for two days, had chills, was 
sweaty, and had burning on urination.  Dr. Garcia also 
indicated that the records had shown that during service, the 
veteran had sustained a gunshot wound to his bladder, 
urethra, and genitalia area which caused strictures requiring 
intermittent dilation and medication.  Dr. Garcia added that 
the veteran was treated numerous times in service for chronic 
prostatitis, chronic recurrent urinary tract infections, 
pyelonephritis, pyelitis, and cystitis.  Each of these 
chronic conditions was recorded as occurring in the line of 
duty.

Dr. Garcia further indicated that as a result of his chronic 
prostatitis and chronic recurrent urinary and genitourinary 
tract infections, which he asserted began during service, the 
veteran was prone to and did develop recurring infections in 
his genitourinary tract after service.  During his last 
hospitalization, which resulted in his death, he was having a 
urinary tract infection which caused the veteran's white 
blood count to be elevated with positive bacteria.  Given the 
veteran's age and his history of several recurrent infections 
in his genitourinary tract, he was clearly an 
immunocompromised patient.  The veteran also developed 
septicemia due to his genitourinary infection.  The treating 
physician documented the veteran's infection with elevated 
white blood cell count and positive bacteria in his blood as 
well as hypothermia.  The release of these bacteria into his 
bloodstream initiated a systemic response.  Bacterial 
infections were said to be the most common source of 
infection, particularly in immunocompromised patients such as 
the veteran.  The medication the veteran had taken for this 
condition could, over a prolonged case, have the potential 
side effect of causing a superinfection, especially in high-
risk patients.  His long-term use of prescription medications 
probably contributed to his septicemia during his final 
hospitalization.

Dr. Garcia concluded that the veteran's chronic prostatitis 
and chronic recurring genitourinary tract infections had 
existed since service, and were or should have been service 
connected, and that these chronic conditions caused him to 
experience recurrent infections which compromised his immune 
system.  He opined that these chronic conditions contributed 
to the veteran's death because they caused or contributed 
materially to his septicemia, which caused his sudden cardiac 
death and severely compromised his immune system's ability to 
recover from his final cardiac insult.

In an August 2003 remand, the Board directed that the RO 
obtain an opinion from a VA specialist in genitourinary 
disorders addressing whether is was as likely as not that at 
the time of his death the veteran had chronic prostatitis and 
genitourinary tract infections that originated while he was 
on active duty; and if so, whether it was as likely as not 
that that these disorders compromised his body's immune 
system and caused or contributed to septicemia which in turn 
caused or contributed substantially or materially to the 
cause of death or resulted in such debilitating effects and 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of other disease or injury primarily causing death.

In September 2003, an additional opinion was solicited from 
the same VA examiner who had provided the January 2003 
opinion.  The examiner indicated that at that time, he had 
concluded that it was not likely that the veteran's cardiac 
arrhythmia and death were related to any medications he had 
taken previously or to his service connected conditions, a 
knee condition and hiatal hernia.  At that time, the veteran 
did have recurring episodes of chronic prostatitis and 
urinary tract infections while he was in service, which 
continued after he left the service, and for which the 
veteran periodically took medication.  On the day prior to 
his death, the veteran was admitted to the hospital and he 
was having symptoms of an infection, to include some chills, 
sweats, dizziness, and some burning on urination, which would 
go along with a urinary tract infection.  His initial 
laboratory data from that admission showed a urinalysis with 
too numerous to count white blood cells, 0-2 red blood cells, 
and 1+ bacteria. It showed chemistries which were essentially 
within normal limits, a white blood cell count of 5.4 with 
46.4 percent lymphocytes, and 40.7 percent neutrophils.  The 
veteran's vital signs on the day of admission included blood 
pressure of 140/90, pulse of 67, respirations of 20, and 
temperature of 96.5 on that afternoon.  That night, at 9 pm, 
his temperature was noted to be 98.5.  Medical records had 
indicated that the veteran was noted to be in ventricular 
tachycardia and a code was called at 5:48 am the following 
day, with the veteran's pronounced dead at 6:50 a.m.

The VA examiner indicated that he reviewed the July 2003 
opinion of Dr. Garcia, and agreed that the veteran had 
urinary tract infections and chronic prostatitis dating back 
to his time in service.  He noted that, contrary to the 
private opinion, there was no evidence of record that the 
veteran had an elevated white blood cell count.  The examiner 
agreed that the veteran did have many white blood cells in 
his urine. There was positive bacteria in the veteran's 
urine.  There was no indication that the veteran had positive 
blood cultures.  The examiner also disagreed with Dr. 
Garcia's finding that the veteran was hypothermic, and the 
veteran's last temperature reading indicated a temperature of 
98.5.  The examiner indicated that he did believe that at the 
time of the veteran's death, he did have a urinary tract 
infection.  He indicated that the veteran in his opinion died 
of a cardiac arrhythmia secondary to his well-known coronary 
artery disease.  He concluded that it was his medical opinion 
that it was not as likely as not that the veteran's urinary 
tract infection contributed significantly to his death.

A VA medical opinion was again solicited in October 2004.  
The examiner reviewed the veteran's claims file, specifically 
to determine if the veteran had sepsis that contributed to 
his death, and was caused by his chronic urinary tract 
infections. It was noted that, upon admittance to the 
hospital the day before his death, the veteran did have a 
complete blood count with a white blood cell count which was 
not elevated, and a platelet count which was normal.  He had 
a urinalysis which indicated he had a urinary tract infection 
with too numerous to count white cells. Charts indicate that 
the last time he was seen alive was 9 p.m. the night before 
his death, at which time, the veteran was noted to be 
asymptomatic according to the nurse's note.  His temperature 
was 98.5, his blood pressure was 124/72, and his monitor 
showed that he had frequent PVCs.  Subsequent to that, the 
veteran was found to be in ventricular tachycardia and a code 
was called early the following morning.

The examiner indicated that in reviewing the articles 
submitted regarding sepsis, it was noted that symptoms of 
sepsis include fever or hyperthermia, rapid heartbeat, 
shaking, and chills.  At the time the veteran was last seen, 
he had none of these symptoms.  The veteran also did not have 
an elevated white blood cell count, and did not have evidence 
of kidney failure.  In fact, his blood urea nitrogen and 
creatine at the time of admission were normal.  He also did 
not have a low platelet count.  There was no evidence in the 
chart that the veteran had sepsis during his hospitalization.  
There was evidence that he had a urinary tract infection 
which had had chronically off and on for some time.  The 
veteran also had known coronary artery disease and bypass 
surgery in the past.  Based on this, the examiner indicated 
that he found no evidence of any sepsis, and his opinion 
remained the same, that it was not at least as likely as not 
that the veteran had sepsis during his hospitalization, and 
that thus it was not at least as likely as not that this 
contributed to his death.

A VA medical opinion was again solicited in May 2008.  The 
examiner reviewed the veteran's claims file, specifically to 
determine if the veteran had sepsis that contributed to his 
death, and was caused by his chronic urinary tract 
infections.  Following extensive review of the record, the 
diagnosis was that veteran was deceased due to 
cardiopulmonary arrest (ventricular tachycardia/ventricular 
fibrillation); coronary artery disease, myocardial 
infarction, status post coronary artery bypass grafting 
residuals and subsequent death; no objective evidence of 
chronic prostatitis at time of death; acute urinary tract 
infection at time of death; viral bronchitis without evidence 
of pneumonia; no objective evidence of septicemia, sepsis or 
shock at time of death; and tobacco use disorder.

The examiner indicated that the Dr. Garcia opinion was 
carefully reviewed, and that set forth that misstating the 
facts surrounding the death would not alter the facts.  The 
objective evidence simply did not support septicemia.  
Additionally, the veteran had recurrent genitor-urinary 
infections, starting prior to service as sexually transmitted 
diseases.  Prostatitis in young males was more often than not 
based on sexually transmitted disease.  The prostate would 
enlarge with natural aging and was called benign prostatic 
hypertrophy, despite the fact that it may not feel benign.  
The records show benign prostatic hypertrophy without chronic 
prostatitis in later life.  This was not caused by or related 
to chronic prostatitis in service.  Sexually transmitted 
diseases do have residuals for some, even males, at times.  
The veteran had sexually transmitted diseases prior to 
service which led to stricture formation in the urinary 
tract.  These strictures created the mechanical basis for 
recurrent urinary tract infections throughout the veteran's 
life.  This was not caused by service and was not caused by 
prostatitis.

The examiner concluded that careful review of the medical 
records failed to show objective evidence of immune 
compromise.  He stated it would be conjecture to find that 
the veteran had immune compromise, and explained that 
genetics predominantly caused his heart disease and that 
smoking predominantly caused his recurrent respiratory 
conditions.  Sexually transmitted diseases predominantly 
caused his chronic genitor-urinary infections.  The examiner 
added that he could not say, without resorting to mere 
speculation, whether the veteran was immune compromised.  
Ventricular tachycardia and fibrillation was the primary 
cause of death in coronary heart disease.

Having carefully considered the claim in light of the record 
and applicable law, the Board finds that the weight of the 
competent medical evidence of record does not show that 
service connection is warranted on the theory that the 
veteran's myocardial infarction and coronary artery disease 
had developed as a result of his period of active service.  

The veteran's separation physical examination report is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The June 1962 separation 
examination report is entirely negative for any symptoms 
associated with coronary artery disease and weighs heavily 
against the claim.  The weight of the service medical 
records, including the June 1962 separation examination, is 
greater than subsequent treatment records based on a history 
as provided by the veteran or the appellant.

The earliest medical evidence of record any related condition 
is not until March 1977.  This was almost 15 years following 
the veteran's separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this regard, the evidence has also 
not shown that the veteran had manifested cardiovascular-
renal disease within a compensable degree within one year 
following his separation from service.  As such, entitlement 
to service-connection on a presumptive basis pursuant to 38 
C.F.R. §§ 3.307(a)(3) would not have been warranted.

Regarding entitlement to cause of death on a secondary basis, 
the 1980 and 1981 VA outpatient records indicate that the 
veteran was taking nitroglycerin for chest pain.  The 
November 1981 record indicates that this heart disease had 
not been clinically confirmed.  In any event, such 
speculation as to an etiological role of the nitroglycerin or 
other medications the veteran was taking for his knee in the 
veteran's death was put to rest when VA physicians in 
February 2000 doubted nitroglycerin was the cause of the 
veteran's old inferior myocardial infarction, despite having 
an allergy and being prescribed for a hiatal hernia, and that 
there was nothing in the record to suggest that the 
myocardial infarction was due to any adverse reaction to 
medications.

The 2003 opinion of the VA examiner concurred that there was 
nothing in the record to suggest that the myocardial 
infarction was due to any adverse reaction to medications.  
The Board finds these opinions probative as they were 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, they are found to carry significant weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  The veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
Also, there is no medical evidence which indicates that the 
right knee disorder and/or hiatal hernia were involved in the 
veteran's death.

As to the appellant's assertion that the veteran's death was 
due to or substantially contributed to by septicemia due to 
chronic urinary tract infections, or that medications the 
veteran took for this condition compromised his immune system 
hastening his death, and that these chronic urinary tract 
infections were related to service; the Board notes that at 
the time of his death service connection had not been granted 
for any genito-urinary disorders.

The service medical records reflect that the veteran was 
treated for chronic genito-urinary disorders, including 
pyelonephritis, prostatitis and infections. The private 
cardiologist in July 2003 indicated that the veteran's 
chronic prostatitis and chronic recurring genitourinary tract 
infections are related to service and compromised his immune 
system.  These disorders caused or contributed materially to 
his septicemia, which in turn caused his sudden cardiac death 
and severely compromised his immune system's ability to 
recover from his final cardiac insult.

A VA physician in September 2003 and October 2004 agreed in 
part with the private physician in that the veteran had 
urinary tract infections and chronic prostatitis dated back 
to his time in service and the veteran had a urinary tract 
infection at the time of his terminal hospitalization.

However, as to the assertion that the urinary problems 
resulted in septicemia, which caused or contributed to the 
veteran's death, the terminal hospital report and the death 
certificate do not make reference to septicemia.  
Additionally, the VA opinion from October 2004 indicated that 
the veteran's white blood cell count was not elevated, as the 
private opinion from July 2003 had indicated, and his BUN and 
creatine at the time of admission were normal.  Furthermore, 
the VA examiner reported that the veteran had not had any of 
the symptoms of septicemia and there was no evidence in the 
chart that the veteran had sepsis during his hospitalization. 
The examiner found that the veteran did not have sepsis 
during his hospitalization.  

Additionally, the May 2008 VA examination report concluded 
that the medical evidence of record failed to show documented 
objective evidence of immune compromise; that it would be 
pure conjecture to say that the veteran had immune 
compromise; and that it could not be concluded without 
resorting to mere speculation whether the veteran was immune 
compromised or not.  In this regard, the Board notes that the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence submitted indicates that the 
veteran did not have septicemia at the time of his death; 
that there is no evidence that any of the medications the 
veteran was taking prior to his death had any bearing on his 
death; that there it is not likely that the veteran's urinary 
tract infection contributed significantly to his death; and 
that veteran's chronic genito-urinary disorders did not 
contribute substantially or materially to cause his death.

The Board has considered the assertions of the appellant 
which suggest a relationship between the veteran's service, 
his service-connected disabilities, and treatment thereof, to 
the cause of his death.  However, as a lay person, she is not 
competent to provide the necessary nexus between the 
veteran's service and his death.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Accordingly, the Boards finds that the preponderance of the 
evidence submitted indicates that the veteran's fatal cardiac 
condition may not be considered service-connected on either a 
direct or secondary basis.  The evidence indicates that the 
cause of death, a heart attack from coronary artery disease, 
was overwhelming, and the established service-connected 
conditions did not substantially or materially contribute to 
his death. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

Survivors' and Dependents' Educational Assistance

With regard to the claim for Survivors' and Dependents' 
Educational Assistance Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
such benefits may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists, in pertinent part, if the veteran 
had a permanent total service-connected disability at the 
time of his death or if the veteran died as a result of a 
service-connected disability.  38 U.S.C. §§ 3500 and 3501 
(West 2002); 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  At the time of the 
veteran's death in 1997, his combined disability rating was 
30 percent.  Since service connection has not been 
established for the cause of the veteran's death, and the 
remaining criteria have not been met, it follows that the 
appellant is not entitled to the Dependents' Educational 
Assistance on this basis.  As the veteran was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death, the 
appellant does not meet the basic eligibility requirements 
for entitlement to Chapter 35 Dependents' Educational 
Assistance, and her claim, therefore, must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


